Citation Nr: 0730881	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart murmur, also 
diagnosed as severe mitral valve regurgitation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty training 
(ACDUTRA) from March 1960 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran believes his current mitral valve regurgitation, 
discovered in 2003, is a direct result of the heart murmur 
first noted on ACDUTRA and thus, service connection is in 
order.  

In February 1960, the veteran underwent his pre-enlistment 
physical examination.  The heart murmur which appeared to be 
rheumatic heart disease was noted.  The veteran was given a 
physical profile of 2 in the P category of the examination, 
and found to be qualified for general service.  He was placed 
in physical category B.  In this regard, the Board notes that 
a Physical Profile Serial or as it is more commonly known, 
PUHLES, has different categories.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (Observing that the "PUHLES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of fitness for retention in the military 
service.).  Thereafter, he entered ACDUTRA on March 20, 1960.  

Service medical records next show that the veteran was 
admitted to the Army Hospital at Fort Jackson, South 
Carolina, on August 25, 1960.  The clinical summary dated 
August 30, 1960, shows that the veteran was referred to the 
Medical Clinic from the Medical Examining Section because of 
a heart murmur.  The murmur was described in detail and 
classified as Grade IV.  The impression was rheumatic 
valvulitis, inactive, with deformity of the valve, 
specifically mitral insufficiency.  Because of the rheumatic 
valvulitis with mitral insufficiency, the veteran was deemed 
not qualified for retention in military service.  He was 
presented to the Medical Board for evaluation and 
disposition.  The examining physician concluded that this 
disorder was not incurred in the line of duty, but rather 
that it existed prior to service.  The accompanying clinical 
record cover sheet reflects that the profile was changed from 
P 2 to P 4.  

A report of medical examination for the purpose of Medical 
Board reflects the diagnosis of rheumatic valvulitis.  The 
August 30, 1960, Medical Board proceeding show that the Board 
found that the veteran had rheumatic valvulitis, inactive, 
with deformity of valve, specifically, mitral insufficiency, 
not incurred in the line of duty, but rather that existed 
prior to service.  The profile was changed P 4.  It was 
determined that the disease caused total disability for 
military service.  The disease was noted to have existed 
prior to service.  It was noted as not due to any incident of 
service or permanently aggravated by service.  The veteran 
was relieved from active duty training and subsequently 
separated from the National Guard.  He was to remain in the 
hospital until released from active duty for return to 
National Guard unit in order to avoid possible aggravation of 
the condition.  

The record reflects the veteran was discharged from service 
September 1, 1960.  

Records from Pitt County Memorial Hospital show that the 
veteran was treated for worsening shortness of breath, and 
the diagnosis on testing was severe mitral regurgitation, in 
October 2003.  A longstanding history of heart murmur was 
noted.  

The veteran has submitted lay statements from his mother and 
sister, dated in 2004 and 2005, attesting to the fact that 
they do not remember him having a diagnosis of rheumatic 
fever or having a heart murmur or other heart problems as a 
child.  

In September 2007, the veteran, through his representative, 
submitted a medical statement from Ann Marie Gordon, MD/MPH, 
Medical Consultant to the American Legion.  Dr. Gordon 
observed that the veteran had service from April to July 
1960.  She noted that she reviewed the claim file and 
pertinent medical records.  She noted the profile at entrance 
to service of P2 and the later profile of P4 at Fort Jackson, 
as well as the Grade IV murmur found at that time.  Dr. 
Gordon concluded that the veteran was deemed qualified at 
entrance, despite the murmur.  She noted that the increased 
P4 profile shows conclusively that the condition worsened 
over a short period of time, and that this worsening resulted 
in his disqualification from service.  She therefore 
concluded that it was at least as likely as not that, "the 
veteran's condition of mitral valve deformity with mitral 
insufficiency as identified in is entrance examination became 
worse during service resulting in his early discharge from 
active duty by the medical board."  

The veteran has not been provided a VA cardiovascular 
examination to ascertain the etiology of his current 
cardiovascular disease and to determine whether his murmur 
was aggravated during his ACDUTRA.

Owing to the conflicting medical evidence regarding 
aggravation, the Board finds that a medical examination with 
opinion is required in this claim to fulfill the duty to 
assist as set forth at 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA cardiovascular examination for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present cardiovascular  disorder 
(including mitral valve regurgitation or 
murmur) either onset or aggravated during 
active service or related to a verified 
event in service.  Prior to the 
examination, the claims folder must be 
made available to the examining physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the service connection issue on appeal 
should be reviewed de novo.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



